Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims are the inclusion of the prior art of records do not disclose the bold claimed elements of “performing a downsized trigger-based (TB) transmission with a downsized RU or Multi-RU (MRU) of a second size smaller than the first size responsive to detecting at least on subchannel being busy from the channel sensing” in independent claims 1, 11.
KIM et al. US 2021/0068197 A1 discloses only in Figures 9, 10, 20, 22-28 and [170], [311], [333]-[337] that, “[170] When it is determined by a carrier sensing mechanism that the wireless medium is used by another STA (i.e., that the channel is busy), the STA may determine the size of a contention window (hereinafter, “CW”) and may then perform a backoff procedure”; “[337] In S2820, the STA may receive a trigger frame to trigger UL MU communication. In this case, the size of an uplink RU allocated by the trigger frame may be determined based on the control message for link adaptation. The trigger frame received in S2820 may be configured in the same manner as the trigger frame in FIG. 27”; “[333] The size of the uplink RU allocated by the trigger frame is preferably determined based on the value of the third field. For example, when the third field has a first value, the size of the uplink RU may be set equal to or smaller than the size of the recommended RU (the size of the RU indicated by the first field). When the third field has a second value, a downlink RU of a downlink frame for the STA may be determined based on the recommended RU (the RU indicated by the first field)”.
KIM is silent in said bold claimed elements in said independent claims 1, 11.
HEDAYAT US 2019/0109674 A1 discloses only in Figure 13 and [173] that, “[173] Still referring to FIG. 13, in one aspect, if the HECEI field is set to one, then the HECE subfield 1320 exists; otherwise the HECE does not exist. In one or more implementations, the HECE subfield 1320 carries one or more of the following information: ACK/BA sub-band, LTF Set Index, ULDL, bandwidth, sub-band resolution, length information, MCS and NSS per sub-band (or per each of the sub-bands with the mentioned sub-band resolution), buffer-status or queue size per TID, or alternatively, buffer-status or queue size per AC, quality indicator of the full-band or sub-bands, and sub-channel medium status report. The HECE subfield 1320 may also include an identification subfield to indicate what subset of the listed subfields in 1320 are carried in a specific instance of an HECE in a frame. For each payload in a DL MU frame, an AP may use HECE in the MAC header and fill the designated “ACK/BA sub-band(s)” field with the sub-band(s) that the STA may use to send its ACK or BA frame. The “ACK/BA sub-band(s)” field in HECE may be interpreted as follows: it is present in MAC headers of the MPDUs that are conveyed in a DL MU PPDU. If present, it indicates the sub-band or sub-bands that the AP assigns to the STA in order to place its ACK/BA frame in the multiplexed or MU ACK/BA frame in uplink direction. A sub-band may be referred to as a resource unit. An AP may schedule which STAs to use which sub-bands; hence, an AP may provide uplink multi-user response scheduling information. As described herein, the HECE subfield 1320 may include scheduling information for a trigger-based PPDU that carries an immediate acknowledgment. Note that the HECE sub-field 1320 may have additional sub-fields such as “Number of sub-bands,” where collectively these sub-fields explicitly identify all the sub-bands that the STA intends to use to place its ACK/BA frame in the UL multiplexed ACK/BA frame. The “sub-channel medium status report” in the HECE subfield 1320 indicates the status of each of the 20 MHz sub-channels that the STA senses before sending a frame that carries the HT control field 1300 and HECE subfield 1320 (or a response frame to an eliciting frame that may request the sub-channel medium status). The frame may occupy the Primary 20 MHz channel, or it may occupy a sub-band or RU within a 20 MHz sub-channel (in an UL MU PPDU). Depending on the immediately preceding frame that elicits the response frame and the bandwidth of the eliciting frame, the STA may perform carrier sensing (CS) or energy detection (ED) on one or more 20 MHz sub-channels that the eliciting frame occupies after which the STA reports the medium status of each of the sensed 20 MHz sub-channels within the HECE subfield 1320 of the response frame. The medium status report may indicate whether the medium is IDLE or BUSY as defined in an IEEE 802.11 specification, or may indicate whether the signal or energy that is sensed in each 20 MHz sub-channel is less than a specified threshold (e.g., an OBSS_PD threshold, or one or more thresholds indicated in the eliciting frame, for instance one or more thresholds from the set of {−82 dBm, −72 dBm, −62 dBm, . . . }). In an embodiment, one or more sub-channel medium status reports may be reported for each 20 MHz sub-channel, where each report corresponds to a predetermined threshold (e.g., a report indicates whether the signal or energy that is sensed in a 20 MHz sub-channel is less than a first threshold and another report indicates whether the signal or energy that is sensed in the same 20 MHz sub-channel is less than a second threshold. In another embodiment, the basis for sub-channel medium status might be a narrower or wider bandwidth than 20 MHz, either as a pre-determined bandwidth basis, or as an indicated bandwidth basis in the eliciting frame. In another embodiment, the basis for sub-channel medium status report is Primary 20 MHz, Primary 40 MHz, Primary 80 MHz, and Secondary 80 MHz where a STA reports the status of one or more of these sub-channels. In an example, an AP may send a trigger frame to a set of STAs. Within the trigger frame the AP may request each STA to send its buffer status in the following UL MU PPDU and/or the AP may request each STA to send sub-channel medium status. Each responding STA then sends its buffer status (per AC or per TID or for all TIDs) in a HE Control (HEC) field of the response frame and/or sends the sub-channel medium status (for each 20 MHz sub-channel) within the same HEC field or in an HEC field of another MPDU within the same response frame (or both reports carried in the HEC field of a QoS Null frame). In an embodiment, a responding STA may send unsolicited sub-channel medium status (for each 20 MHz sub-channel) within the HEC field of an MPDU of the same response frame (or carried in HEC field of a QoS Null frame). In above example, the AP uses the sub-channel medium status reports from each STA to schedule the upcoming DL SU or MU frames or UL MU frames. In an embodiment, the AP does not schedule any DL payload or schedule any UL transmission on one or more 20 MHz sub-channels for a STA, if the STA indicates unfavorable medium status in those sub-channels (e.g., if the report indicates a BUSY status, or if the STA indicates the energy level on the sub-channels is larger than a specified threshold)”.
HEDAYAT is silent in said bold claimed elements in said independent claims 1, 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAI V NGUYEN/Primary Examiner, Art Unit 2649